MEMORANDUM**
Jan C. Rust appeals pro se the district court’s order denying her second motion for relief from the judgment dismissing her retaliation action against her former employer. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, see Casey v. Albertson’s, Inc., 362 F.3d 1254, 1257 (9th Cir.2004), and we affirm.
The district court did not abuse its discretion by denying Rust’s motion for relief from judgment under Rule 60(b) because Rust’s evidence did not establish that defendant committed fraud or misrepresentation in procuring the judgment. See id. at 1260-61. Furthermore, Rust’s second motion merely reargued issues that the court had already considered and rejected, see Am. Ironworks & Erectors, Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 899 (9th Cir.2001), and the motion did not satisfy any other grounds for relief, see School Dist. No. IJ, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.